Citation Nr: 0940633	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  05-23 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic neck pain 
with right shoulder numbness.

2.  Entitlement to service connection for a right arm 
condition, including as secondary to neck/right shoulder 
condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1969 and from January 1970 to July 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the above claims.

In July 2006, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

In a May 2007 decision, the Board denied the above claims, in 
addition to granting service connection for a chronic stomach 
condition and remanding a claim for service connection for a 
chronic low back condition.  The appellant appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a September 2008 order, the 
Court vacated that portion of the Board's May 2007 decision 
that denied entitlement to service connection for chronic 
neck pain with right shoulder numbness and a right arm 
condition, including as secondary to neck/right shoulder 
condition and remanded the matter to the Board for action 
consistent with the September 2008 Court order.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 2008 Joint Motion for Remand (JMR) stated that 
"[w]ith respect to the [Veteran's] claim for entitlement to 
service connection for chronic neck pain with right shoulder 
numbness, the parties agree the that Board failed to discuss 
why [the Veteran] was not entitled to an examination or 
opinion in accordance with the duty to assist under 38 U.S.C. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4)."  See September 2008 
JMR at 2.  The parties also agreed that the claim for 
entitlement to service connection for a right arm condition 
is inextricably intertwined with the claim for a chronic neck 
condition with right shoulder numbness.  Therefore, the 
parties asserted, and the Court agreed, that the matters 
should be remanded for the Board to address whether or not an 
examination or opinion is warranted.  

The record includes evidence of a current neck disability, 
evidence of a fall or possible injury to the neck in service 
and a statement from a private physician that "it is 
certainly possible" that the Veteran's current neck 
condition is related to service.  As noted in the May 2007 
Board decision, that July 2004 statement also included the 
physician's qualifying comment that the Veteran was treated 
for a congenital cervical spine disease and "it would be 
very hard for me to know whether he had problems during his 
time and service, and whether the problems were generated 
from his neck."  The Board did not note current evidence of 
a right arm disability.  

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 
C.F.R. §§ 3.303(c), 4.9.  The only possible exception is if 
there is evidence of additional disability due to aggravation 
during service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  

Given the evidence of record, the Board will remand for a 
medical opinion as to the current nature and likely etiology 
of the Veteran's neck pain with right shoulder numbness.  
38 C.F.R. § 3.159(c)(4) (2009).  As noted in the JMR, the 
claim of service connection for a right arm condition is 
inextricably intertwined with the claim pertaining to the 
neck.  That claim will be remanded also.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of the claimed 
neck, right shoulder and right arm 
disabilities.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to answer 
the following questions:

(a)  Is it at least as likely as not (i.e., 
whether there is at least a 50 percent 
probability) that any current neck and right 
shoulder disabilities had their onset during 
active service or are related to any in-
service disease or injury.  The examiner 
should specifically comment on the effect of 
the injuries sustained by the Veteran during 
and after service, including the inservice 
July 1970 accident where the Veteran fell off 
a truck and the February 1999 report of a 
post-service back injury and on the private 
physician's observation that the Veteran has 
a congenital cervical spine disease.  

(b)  If the Veteran's neck disability did not 
begin during his period of active duty, the 
examiner should specify whether it is a 
congenital defect or disease.  If the 
Veteran's currently diagnosed neck disability 
is a disease, the examiner should indicate 
whether it was aggravated (increased in 
severity beyond normal progression) during 
his period of active duty from November 1965 
to October 1969 and from January 1970 to July 
1988.  If the Veteran's currently diagnosed 
neck disability is a defect, was it subject 
to superimposed injury?  

(c)  Is it at least as likely as not that any 
currently diagnosed right arm disabilities 
had their onset during active service or are 
caused or aggravated by any currently 
diagnosed neck disability.    

Complete rationale for the opinions expressed 
should be explained in the examination 
report. 

2.  Finally, readjudicate the claims on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  If any benefit sought on appeal 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


